Lazansky, J. (dissenting).
I agree that the complaint should have been dismissed, but do not agree with the conclusion as to the counterclaim. In the paper signed by plaintiff he did not agree to pay defendant broker a commission. He promised, if the owner approved the sale, to sign a formal contract, and if he did not live up to that promise, then he would pay a commission to the broker. The promise to pay a commission was the measure of the broker’s damage arranged between the parties if the plaintiff did not sign the formal contract. It was in the nature of a penalty. In fact, the broker could not, if the owner approved, and did not, when the owner did approve, suffer any actual damage. When the broker obtained the owner’s approval to the proposition already signed by plaintiff, and which contained all the necessary terms of a contract, whether that approval was in writing or oral, and if communicated to plaintiff, a binding contract enforcible by the owner came into existence. The Statute of Frauds did not require the owner’s signature to bind the buyer. Matter of Popp, 123 App. Div. 1. The broker was, therefore, entitled to his commission from the owner. Plaintiff’s refusal to sign the formal contract *604did not affect the owner’s obligation to pay the commission. Since, therefore, the plaintiff’s obligation was, not to pay a commission, but to sign a contract, his breach did not do any damage to the broker except nominal damage. The complaint should be dismissed and judgment directed for defendant Bulkley & Horton Company on its counterclaim for six cents, with appropriate costs in the court below.
Judgment reversed.